[DO NOT PUBLISH]


           IN THE UNITED STATES COURT OF APPEALS

                 FOR THE ELEVENTH CIRCUIT                     FILED
                   ________________________          U.S. COURT OF APPEALS
                                                       ELEVENTH CIRCUIT
                                                           March 4, 2008
                          No. 06-15213                  THOMAS K. KAHN
                    ________________________                CLERK

                D.C. Docket No. 05-20652-CR-CMA

UNITED STATES OF AMERICA,


                                                            Plaintiff–Appellee,


                               versus


NANCY KARRSENHOUT,
MADJIED ALI SAMSOEDIEN,
a.k.a. Jerry,
ANGEL SOLER,


                                                    Defendants–Appellants.


                    ________________________

             Appeal from the United States District Court
                 for the Southern District of Florida
                   _________________________

                          (March 4, 2008)
Before ANDERSON and BARKETT, Circuit Judges, and TRAGER *, District
Judge.

PER CURIAM:

       Nancy Karrsenhout, Madjied Ali Samsoedien, and Angel Soler appeal their

respective convictions for conspiring to launder money in violation of 18 U.S.C.

§ 1956(h). Karrsenhout and Samsoedien also appeal their respective sentences.

       We have reviewed the record and carefully considered the parties’

contentions put forth in the briefs and at oral argument. We conclude that the

district court committed no reversible error as to either the convictions of

Karrsenhout, Samsoedien, and Soler or the sentences of Karrsenhout and

Samsoedien.

       AFFIRMED.




       *
         Honorable David G. Trager, United States District Judge for the Eastern District of New
York, sitting by designation.

                                               2